Citation Nr: 0821693	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a gynecological 
disorder.

3.  Entitlement to service connection for an acquired mental 
disorder, claimed as anxiety disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
migraine headache disorder.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from September 1976 to December 1976, with inactive service 
from December 1976 to December 1979.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The appellant's service treatment records show evidence 
of treatment for gynecological illness, but no evidence of a 
diagnosed psychiatric disorder; at the end of her ACDUTRA, 
the appellant subjectively reported nervous trouble and a 
change in her menstrual pattern.

2.  The appellant underwent a hysterectomy in 1998, and 
claims current residuals.  

3.  The evidence of record does not relate the appellant's 
1998 hysterectomy or residuals symptoms to her military 
service.

4.  The appellant is currently diagnosed with anxiety 
disorder.

5.  The evidence of record does not relate the appellant's 
currently diagnosed anxiety disorder to her military service.

6.  A December 2001 Board decision denied service connection 
for a migraine headache disorder.


7.  The additional evidence received since the time of the 
final December 2001 Board decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a migraine headache 
disorder.


CONCLUSIONS OF LAW

1.  A gynecological disorder with residuals was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a migraine headache disorder is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims for service connection 
and to reopen a finally decided claim based on submission of 
new and material evidence, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  Prior to initial adjudication of the appellant's 
claim, a letter dated in September 2003 satisfied the duty to 
notify provisions with respect to the claims for service 
connection; an additional letter was sent in June 2007.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
appellant was notified of 


regulations pertinent to the establishment of an effective 
date and of the disability rating by letters dated in 
December 2006 and March 2008.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Additionally, with respect to the appellant's claim to reopen 
the issue of entitlement to service connection for a migraine 
headache disorder, she was notified of the regulations 
pertinent to claims to reopen based on the submission of new 
and material evidence in September 2003, and of the specific 
evidence required to reopen in a letter dated in June 2007, 
followed by readjudication in a supplemental statement of the 
case dated in January 2008.  See Kent v. Nicholson, 20 Vet. 
App 1 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Thus, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted ____ U.S.L.W. 
____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The appellant's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The appellant was also accorded VA examinations in February 
2005 and January 2007, and fee-based examinations in May 
2005, March 2006, August 2006, and October 2007.  38 C.F.R. 
§ 3.159(c) (4).  Although a VA examination was not conducted 
with respect to the appellant's claim to reopen the issue of 
entitlement to service connection for a migraine headache 
disorder, VA is not required to obtain an examination for a 
claim to reopen a finally decided decision.  See 38 C.F.R. 
§ 3.159(c).  There is no indication in the record that any 


additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the appellant's claims folder.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all of the evidence submitted by the appellant or on 
her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In this 
case, the appellant had only active duty training (ACDUTRA).  
Active military service includes active duty, any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty for training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, cardiac arrest, 


or a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6(a).  In order to establish service 
connection for the appellant's claimed disorders, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Gynecological Disorder, to include Hysterectomy and Residuals

The appellant's service treatment records show that during 
her ACDUTRA, the appellant was seen on several occasions for 
gynecological symptoms. In October 1976, the appellant 
reported abdominal pain and bleeding, nausea, and vomiting; 
the impression was rule out pelvic inflammatory disease 
(PID).  Later October 1976 treatment records continue the 
complaints of lower abdominal and pelvic pain and a 3 week 
history of vaginal bleeding; the pelvic examination was 
normal, and the impression was rule out PID.  Prior to the 
end of the appellant's ACDUTRA, a December 1976 service 
treatment record stated that she reported dysmenorrhea (an 
excessively painful menstrual period, to include abdominal 
cramping), but a pelvic examination was normal.  On her 
December 1976 report of history, the appellant indicated that 
she had a change in her menstrual pattern.  The examining 
physician indicated that the appellant had been treated for 
PID in October 1976 with antibiotics and had no 
complications.

The first postservice evidence of record includes two May 
1998 private treatment records.  At that time, the appellant 
reported experiencing heavy vaginal bleeding for the last 2 
years.  A pelvic ultrasound found two fibroids.  The 
impression was menorrhagia secondary to probably submucous 
myomas, and anemia.  The appellant was scheduled for and 
underwent a hysterectomy in July 1998, which the April 2001 
VA examination report indicated was for a leiomyoma 
(fibroid).  During 


the April 2001 VA examination, the appellant reported muscle 
spasms in the abdominal area, of which she did not know the 
etiology.  The VA examiner diagnosed the appellant with 
myalgia (muscle pain).  

Despite the above, the evidence of record does not show that 
the appellant's claimed gynecological disorder is related to 
the gynecological concerns documented during her ACDUTRA.  
Initially, it is noted that after the appellant's December 
1976 examination at the end of her ACDUTRA, there is no 
evidence of any postservice gynecological symptoms until May 
1998, at which point the appellant reported that her current 
symptoms had only occurred for the last 2 years.  It follows, 
then, that there is a 22 year period wherein there is no 
documented evidence of any gynecological symptomatology; 
continuity is not shown.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when a claimant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of the claimed low back condition); 
see, cf., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Moreover, in the July 2001 VA examination addendum, the VA 
examiner indicated that the appellant's abdominal pain in 
service was infrequent and was accompanied by a negative 
objective examination; although PID was found, antibiotics 
were given, and the condition likely resolved, as the pelvic 
examinations were normal both at the end of October 1976 and 
in December 1976.  The examiner concluded that as the 
condition treated in service was likely acute and transitory, 
it was unlikely that the current gynecological symptoms were 
related to those in service.  No other opinions exist in the 
record as to whether the appellant's hysterectomy and its 
residuals were related to her gynecological symptoms in 
service.  Accordingly, absent evidence linking the 
appellant's service and her current gynecological disorder, 
to include residuals of her 1998 hysterectomy, service 
connection for a gynecological disorder is not warranted.

Because the evidence of record does not relate the 
appellant's current gynecological disorder to her military 
service, the preponderance of the evidence is against her 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

Acquired Psychiatric Disorder

The appellant's service treatment records do not show that 
she was treated for any psychiatric symptoms, or diagnosed 
with any psychiatric disorder, during her ACDUTRA.  However, 
on her December 1976 report of medical history, immediately 
prior to the end of this ACDUTRA period, the appellant 
subjectively noted that she experienced nervous trouble.  No 
objective notations of a psychiatric disorder were indicated.  

Subsequent to service, the first evidence of anxiety disorder 
is indicated in the appellant's January 2001 Social Security 
Administration (SSA) disability determination, which notes 
the appellant's generalized anxiety disorder as being a 
"severe" impairment.  An August 2002 disability claim 
attending physician's statement indicated that the 
appellant's anxiety disorder was one of the diagnoses which 
totally disabled her from employability.  While the April 
2001 VA examination and its July 2001 addendum, as well as 
November 2006 and September 2007 VA outpatient mental health 
evaluations, do not diagnose the appellant with anxiety 
disorder, the August 2006 fee-based examination noted that 
the appellant uses Xanax (an anti-anxiety medication) on a 
daily basis, and experienced panic attacks less than once per 
week, but diagnosed her with severe, recurrent major 
depressive disorder.  Similarly, the January 2007 VA 
examination noted that the appellant was taking anti-anxiety 
medication, but diagnosed her with mood disorder secondary to 
her general medial conditions.  Finally, the October 2007 
fee-based examination indicated that the appellant's anxiety 
was not responsive to therapy or 


prescription treatment (specifically Xanax), and diagnosed 
major depressive disorder.

It is important to note that service connection is already in 
effect for "mood disorder progressed to major depressive 
disorder," secondary to the appellant's other disabilities.  
Moreover, while some of the evidence of record tends to 
indicate that the appellant does not currently have a 
diagnosis of anxiety disorder, she clearly was diagnosed with 
anxiety disorder prior to the January 2001 SSA decision, and 
continued to be so in the August 2002 disability claim 
statement signed by her private physician.  The outpatient 
treatment records discussed above also show that she has been 
treated with anxiety medications and had typical 
symptomatology such as anxiety attacks.  

However, even accepting these facts as evidence of a current 
diagnosis of anxiety disorder, there is no evidence of a 
psychiatric disorder in service, and no opinions of record 
which relate the appellant's anxiety disorder to military 
service.  The appellant indicated on her December 1976 report 
of medical history that she experienced nervous trouble in 
service, but no psychiatric disorder was established, and 
since the appellant lacks the formal training to determine a 
formal diagnosis, her subjective report cannot be considered 
competent evidence of inservice incurrence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, after the 
appellant's subjective report of nervous trouble in service, 
no evidence of an anxiety disorder exists until the 
appellant's self-report of a Xanax prescription in February 
2000, and subsequently the February 2001 SSA decision.  It 
follows, then, that there is at least a 24 year period 
wherein there is no documented evidence of any psychiatric 
symptomatology; continuity is not shown.  Mense, 1 Vet. App. 
at 356.  Finally, no opinions exist in the record linking the 
appellant's current anxiety disorder to her military service.  
For these reasons, service connection for an acquired mental 
disorder, claimed as anxiety disorder, is not warranted.

Because the evidence of record does not relate the 
appellant's anxiety disorder to her military service, the 
preponderance of the evidence is against her claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

New and Material Evidence Claim

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2007).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The appellant's request to reopen her claim of 
entitlement to service connection for a headache disorder was 
filed in December 2001.  Therefore, the current, amended 
regulation applies.  

The Board denied service connection for a migraine headache 
disorder in December 2001, and notified the appellant of the 
decision that same month.  The Board decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 3.104.  The matters under consideration in this 
case at that time were whether the appellant had a migraine 
headache disorder diagnosed during her ACDUTRA, and whether 
there was a relationship between the headaches for which the 
appellant was treated in service (a complication of her 
menstrual back pain) and her current migraine headache 
disorder.  In order for the appellant's claim to be reopened, 
evidence must have been presented or secured since the 
December 2001 Board decision which is relevant to, and 
probative of, these matters.

The evidence of record at the time of the December 2001 Board 
decision relevant to the appellant's claim for service 
connection included her service treatment records, private 
medical records dated from April 1985 through September 1985, 
and in September 1995, March 1996, October 1997, July 1999, 
September 1999, and April 2001 noting treatment for migraine 
headaches; a December 1999 private nexus opinion letter; the 
January 2001 Social Security Administration disability 
determination; and the April 2001 VA examination report and 
its July 2001 addendum.  The additional evidence added to the 
record since the December 2001 Board decision includes 
private medical records dated in November 1999, December 
1999, and July 2002 showing treatment for migraine headaches; 
a December 2004 private medical opinion; VA outpatient 
treatment records dated in January 2005 and October 2006 
showing reports of migraine headaches; and the January 2007 
VA mental disorders examination and October 2007 fee-based 
examination reports.  Additionally, the majority of those 
private medical records showing treatment for migraine 
headaches were resubmitted.

The Board denied the appellant's claim for entitlement to 
service connection for a migraine headache disorder in 
December 2001.  At that time, there was no evidence that the 
appellant's migraine headache disorder was related to her 
complaints of headaches in service, and that continues to be 
the case.  That the appellant had a diagnosis of and was 
being treated for migraine headaches was a fact already in 
evidence at the time of the December 2001 Board decision.  
The evidence submitted since that time, which is not 
duplicative of that already associated with the claims file, 
only continues to confirm that the appellant was being 
treated for the migraine headache disorder subsequent to 
service.  It does not show that the appellant was diagnosed 
with a migraine headache disorder during her ACDUTRA in 1976.  
Moreover, the private physician's December 2004 letter, while 
new, is not material, as it fails to address the difference 
between the menses- and back-pain related headaches for which 
the appellant was treated in service and her current migraine 
(vascular) headache disorder; this is the specific basis on 
which the appellant's claim was denied by the Board in 
December 2001.

Accordingly, although some of the evidence submitted since 
the December 2001 Board decision is "new," as it had not 
been previously considered by VA, it is not "material" as 
it does not raise the reasonable possibility of 
substantiating the appellant's claim.  Accordingly, the issue 
of entitlement to service connection for a migraine headache 
disorder is not reopened.  As new and material evidence to 
reopen her finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not applicable, and the 
issue of entitlement to service connection for a migraine 
headache disorder is not reopened.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

Service connection for gynecological disorder with residuals 
is denied.

Service connection for an acquired mental disorder, claimed 
as anxiety disorder, is denied.

New and material evidence not having been submitted, the 
appeal to reopen the appellant's claim for entitlement to 
service connection for a migraine headache disorder is 
denied.


REMAND

A September 1976 service treatment record indicates that the 
appellant was seen for and diagnosed with muscle spasms of 
her neck.  No postservice treatment records exist after that 
time until April 1997, when an x-ray showed evidence of old 
trauma at the fourth through seventh cervical vertebrae, and 
the appellant was found to have a moderately deviated 
cervical spine with decreased range of motion and tenderness 
to palpation.  Moreover, review of the record appears to show 
that the 


appellant continued to be treated for neck pain, and had 
consistently limited cervical spine range of motion.  The x-
ray report also indicates that the appellant had been 
involved in an automobile accident in the past, and an April 
2002 private treatment record indicates that she was involved 
in an incident at Home Depot, after which her cervical spine 
and right shoulder were tender on physical examination.

However, despite evidence of treatment for cervical spine 
symptoms during her ACDUTRA, a currently diagnosed disorder, 
and possible intercurrent injury, no VA examination was ever 
scheduled to determine the etiology and severity of her 
cervical spine disorder.  This must be accomplished.  The 
"low" threshold that must be met prior to a medical opinion 
being sought to determine a medical nexus is clearly met 
here.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Despite the evidence of an intercurrent injury, the Board 
cannot substitute its own judgment for that of a competent 
medical professional in determining the etiology of the 
appellant's current cervical spine disorder.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the issue of entitlement to service connection 
for a cervical spine disorder is remanded for the following 
actions:

1.  The RO must contact the appellant and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim.  Based on her 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Specifically, the RO 
must request that the appellant identify 
the provider(s), if any, for which she 
received treatment for her cervical spine 
disorder and related symptomatology before 
(if any) and after her active duty for 
training.  All attempts to secure this 
evidence must be documented in the claims 
file by the 


RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Once the above development has been 
completed, the appellant must be afforded 
the appropriate VA examination to 
determine the nature and etiology of any 
cervical spine disorder found.  All 
necessary tests must be conducted, and the 
examiner must review the results of any 
testing prior to completion of the report.  
The claims file and a copy of this Remand 
should be reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and 
postservice treatment records, the 
examiner must state whether any diagnosed 
cervical spine disorder is related to the 
September 1976 neck muscle spasms 
documented in the appellant's service 
treatment records, to the 1990s automobile 
accident referenced in the April 1997 
private x-ray report, and/or to the April 
2002 Home Depot incident, or is in any 
other way related to the appellant's 
military service.  A complete rationale 
for all opinions should be provided, and 
it will be helpful if the examiner 
indicates on what objective medical 
evidence, including current clinical 
findings, his or her opinion is based.  
The report prepared must be typed.

2.  The RO must notify the appellant that 
it is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  The RO must then readjudicate the 
issue of entitlement to service connection 
for a cervical spine disorder.  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the appellant must be afforded 
an opportunity to respond.  Thereafter, 
the case must be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


